Title: John Adams to Abigail Adams, 14 May 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      The Hague May 14 1782
     
     On the Twelfth, I removed into this House which I have purchased for the United States of America. But, it will be my Residence but a little while.
     I must go to you or you must come to me. I cannot live, in this horrid Solitude, which it is to me, amidst Courts, Camps and Crowds. If you were to come here, such is the Unsteadiness of the Foundation that very probably We should have to return home again in a Month or six Weeks and the Atlantick is not so easily passed as Pens hill. I envy you, your Nabby, Charly and Tommy, and Mr. Dana his Johnny who are very well. A Child was never more weary of a Whistle, than I am of Embassies. The Embassy here however has done great Things. It has not merely tempted a natural Rival, and an imbittered, inveterate, hereditary Ennemy, to assist a little against Great Britain but it has torn from her Bosom, a constant faithfull Friend and Ally of an hundred Years duration.
     It has not only prevailed with a Minister or an absolute Court to fall in with the national Prejudice: but without Money, without Friends, and in Opposition to mean Intrigue it has carried its Cause, by the still small Voice of Reason, and Perswasion, tryumphantly against the uninterrupted Opposition of Family Connections, Court Influence, and Aristocratical Despotism.
     
     It is not a Temple forming a Triple Alliance, with a Nation whose Ruling Family was animated as well as the whole Nation, at that time, with even more Zeal than De Witt in the same Cause.
     But you will hear all this represented as a Thing of Course, and of little Consequence—easily done and not worth much.—Very well! Thank God it is done, and that is what I wanted.
     Jealousy is as cruel as the Grave, and Envy as spightfull as Hell— and neither have any regard to Veracity or Honour.
    